Citation Nr: 1420222	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-44 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a fracture of the left fifth finger.

2.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to November 1983 and from January 1991 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the Veteran was scheduled to testify at a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  The hearing was to be held in September 2011, however, the Veteran failed to appear for the hearing and has not provided any good-cause explanation for his absence or requested to reschedule the hearing.  Thus, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional procedural records added to the present appeal have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Veteran was last provided VA examinations for his left fifth finger fracture and hearing loss in July 2009, approximately five years ago, and the subsequent statements by the Veteran's representative, per a February 2014 informal hearing presentation, indicate a possible worsening of symptoms of both disabilities, the Board finds that current VA examinations are necessary to adequately evaluate the claims on appeal.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327.  

In addition, as the record reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from August 2007 and July 2009, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from August 2007.  

2.  Thereafter, schedule the Veteran for a VA examination of the left fifth finger.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

All necessary testing should be performed, including x-rays.  

The examiner asked to comment on the degree of severity of the Veteran's service-connected left fifth finger fracture, and its effect on his employment and activities of daily living.  

The examiner is also asked to comment on the following:  

(a).  The range of motion of the fifth finger and where pain begins;

(b).  Whether there is any additional limitation of range of motion with resulting limitation of motion of the other digits of the hand or interference with the overall function of the hand;  

(c).  Whether arthritis is present; and

(d).  Whether the left fifth finger causes loss of use such that no effective function remains other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of the Veteran's bilateral hearing loss should consist of all necessary testing.

The examiner is asked to comment on the degree of severity of the Veteran's bilateral hearing loss and its effect on his employment and activities of daily living.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  

4.  Ensure the examiners' opinions are responsive to these determinative issues of diagnoses and causation.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

5.  Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



